Citation Nr: 0332430	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  03-11 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, including active service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which declined to find that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
herniated nucleus pulposus. 


REMAND

The evidence of record shows that the veteran's claim of 
entitlement to service connection for a back disorder was 
originally denied in a May 1987 rating decision.  The veteran 
was given notice of that decision, but did not appeal.  As 
such, the May 1987 rating decision became final.  See  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.

In April 2001, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  The RO sent the veteran notice in August 2001 that 
new and material evidence was required to reopen a previously 
denied claim.  The veteran did not submit any additional 
evidence and in September 2002, the RO declined to find that 
new and material evidence had been submitted.  Thus, the 
denial of benefits sought was continued.  The veteran 
promptly submitted a notice of disagreement and the RO issued 
a statement of the case in March 2003.  In May 2003, the 
veteran submitted a substantive appeal, including copies of 
recent treatment records which had not previously been 
submitted and/or considered by the RO.  He did not, however, 
submit a waiver of consideration of the newly submitted 
evidence by the agency of original jurisdiction, the RO in 
this case.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA were promulgated which allowed the 
Board to directly advise claimants in writing of his/her 
rights and responsibilities under the VCAA, the 
responsibilities of VA in assisting claimants in obtaining 
evidence, and directly developing claims on appeal, as 
opposed to remanding all cases with procedural defects and 
inadequate development to the ROs.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit), 
however, recently invalidated several provisions of the VCAA 
implementing regulations as contrary to the VCAA.  For 
example, in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. Section 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. Section 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Given the evidence of record and considering the procedural 
outline as set forth in the VCAA and in the recent opinions 
of the Federal Circuit in conjunction with the claims folder, 
the Board finds that it has no alternative but to remand this 
matter to the RO to ensure that this matter is adequately 
developed under the VCAA and that all evidence of record is 
properly considered by the RO prior to the Board's final 
appellate consideration.

Therefore, this matter is REMANDED for the following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003) as well as 38 
U.S.C.A. Sections 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




